DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 5/9/2022 in which Applicant lists claims 3-4 as being cancelled, claims 2 and 5-12 as being original, and claims 13-15 as being new. It is interpreted by the examiner that claims 1-2 and 5-15 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Specification
The amendments to the specification dated 5/9/2022 are accepted. The objections to the specification cited in the office action mailed 2/11/2022 are hereby withdrawn.
Claim Rejections - 35 USC § 112
The amendments to the claims dated 5/9/2022 are accepted. The rejections of the claims made under 35 USC 112(b) and cited in the office action mailed 2/11/2022 are hereby withdrawn.
Response to Arguments
Applicant’s arguments, see pages 14-23 of remarks, filed 5/9/2022, with respect to the art of record not disclosing at least Feature [A], Feature [B] and Feature [C] have been fully considered and are persuasive.  The rejections of the claims are hereby withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cynthia K. Stephenson (36,880) on 5/12/2022.

The application has been amended as follows:
A)	Claim 1 has been replaced with:
“A virtual image display device configured to be mounted on a vehicle and to project an image on a projection portion to display the image as a virtual image to be visible, the virtual image display device comprising: 
a display unit configured to emit a display light of the image including a light having a reference wavelength and a light having a wavelength different from the reference wavelength; and 
a light guide unit configured to form an optical path that guides the display light emitted from the display unit toward the projection portion, wherein 
the light guide unit includes: 
a projection-portion-side diffractive reflective element placed on the optical path and configured to reflect the display light toward the projection portion by causing diffraction such that an incident angle and an emission angle of the display light are different from each other; and 
a display-unit-side diffractive reflective element placed between the display unit and the projection-portion-side diffractive reflective element on the optical path, wherein 
the display-unit-side diffractive reflective element is configured to reflect the display light from the display unit toward the projection-portion-side diffractive reflective element by causing diffraction such that an incident angle and an emission angle of the display light are different from each other, 
in a cross section taken along a vertical plane of the vehicle, 
	an emission angle of a light having the reference wavelength reflected on the projection-portion-side diffractive reflective element with diffraction toward the projection portion is defined as an angle θ1, 
	an incident angle of the light having the reference wavelength incident on the projection-portion-side diffractive reflective element from the display-unit-side diffractive reflective element is defined as an angle θ2,
	an emission angle of the light having the reference wavelength reflected on the display-unit-side diffractive reflective element with diffraction toward the projection-portion-side diffractive reflective element is defined as an angle θ3, and 
	an incident angle of the light having the reference wavelength incident on the display-unit-side diffractive reflective element from the display unit is defined as θ4, 
the angle θ1 is smaller than the angle θ2, and the angle θ3 is larger than the angle θ4, 
the angle θ1 and the angle θ2 are on opposite sides with respect to a normal line of a surface of the projection-portion-side diffractive reflective element, and
the angle θ3 and the angle θ4 are on opposite sides with respect to a normal line of a surface of the display-unit-side diffractive reflective element, 
in a cross section taken along a horizontal plane of the vehicle, 
		an emission angle of a light having the reference wavelength reflected on the projection-portion-side diffractive reflective element with diffraction toward the projection portion is defined as an angle θ5, 
		an incident angle of the light having the reference wavelength incident on the projection-portion-side diffractive reflective element from the display-unit-side diffractive reflective element is defined as an angle θ6,
		an emission angle of the light having the reference wavelength reflected on the display-unit-side diffractive reflective element with diffraction toward the projection-portion-side diffractive reflective element is defined as an angle θ7,
		an incident angle of the light having the reference wavelength incident on the display-unit-side diffractive reflective element from the display unit is defined as θ8, and
the angle θ5 and the angle θ6 are on opposite sides with respect to the normal line of a surface of the projection-portion-side diffractive reflective element, 
the angle θ7 and the angle θ8 are on opposite sides with respect to the normal line of a surface of the display-unit-side diffractive reflective element, and
the angle θ5 is smaller than the angle θ6, and the angle θ7 is smaller than the angle θ8.”;
B)	Claim 9 has been cancelled;
C)	Claim 10 has been cancelled;
D)	Claim 11 has been cancelled;
E)	Claim 12 has been cancelled; and
F)	Claim 13 has been replaced with:
 “A virtual image display device configured to be mounted on a vehicle and to project an image on a projection portion to display the image as a virtual image to be visible, the virtual image display device comprising: 
a display unit configured to emit a display light of the image including a light having a reference wavelength and a light having a wavelength different from the reference wavelength; and 
a light guide unit configured to form an optical path that guides the display light emitted from the display unit toward the projection portion, wherein 
the light guide unit includes: 
a projection-portion-side diffractive reflective element placed on the optical path and configured to reflect the display light toward the projection portion by causing diffraction such that an incident angle and an emission angle of the display light are different from each other; and 
a display-unit-side diffractive reflective element placed between the display unit and the projection-portion-side diffractive reflective element on the optical path, wherein 
the display-unit-side diffractive reflective element is configured to reflect the display light from the display unit toward the projection-portion-side diffractive reflective element by causing diffraction such that an incident angle and an emission angle of the display light are different from each other, 
in a cross section taken along a vertical plane of the vehicle, 
an emission angle of a light having the reference wavelength reflected on the projection-portion-side diffractive reflective element with diffraction toward the projection portion is defined as an angle θ1,
an incident angle of the light having the reference wavelength incident on the projection-portion-side diffractive reflective element from the display-unit-side diffractive reflective element is defined as an angle θ2,
an emission angle of the light having the reference wavelength reflected on the display-unit-side diffractive reflective element with diffraction toward the projection-portion-side diffractive reflective element is defined as an angle θ3, and 
an incident angle of the light having the reference wavelength incident on the display-unit-side diffractive reflective element from the display unit is defined as θ4, 
the angle θ1 is smaller than the angle θ2, and the angle θ3 is larger than the angle θ4, 
the angle θ1 and the angle θ2 are on opposite sides with respect to a normal line of a surface of the projection-portion-side diffractive reflective element, and
the angle θ3 and the angle θ4 are on opposite sides with respect to a normal line of a surface of the display-unit-side diffractive reflective element, 
in a cross section taken along a horizontal plane of the vehicle, 
		an emission angle of a light having the reference wavelength reflected on the projection-portion-side diffractive reflective element with diffraction toward the projection portion is defined as an angle θ5, 
		an incident angle of the light having the reference wavelength incident on the projection-portion-side diffractive reflective element from the display-unit-side diffractive reflective element is defined as an angle θ6,
		an emission angle of the light having the reference wavelength reflected on the display-unit-side diffractive reflective element with diffraction toward the projection-portion-side diffractive reflective element is defined as an angle θ7,
		an incident angle of the light having the reference wavelength incident on the display-unit-side diffractive reflective element from the display unit is defined as θ8, 
the angle θ5 and the angle θ6 are on opposite sides with respect to the normal line of the surface of the projection-portion-side diffractive reflective element, and 
the angle θ7 and the angle θ8 are on opposite sides with respect to the normal line of the surface of the display-unit-side diffractive reflective element,
the angle θ5 is smaller than the angle θ6, and the angle θ7 is smaller than the angle θ8, and 
the angle θ2 is smaller than the angle θ3.”.


Allowable Subject Matter
Claims 1-2, 5-8 and 13-15 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        5/12/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872